Case 2:19-cv-02098-PKH Document 24                Filed 10/06/20 Page 1 of 3 PageID #: 537




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

DIANA R. TOWNSEND                                                                   PLAINTIFF

       v.                       CIVIL CASE NO. 2:19-CV-2098

ANDREW M. SAUL, Commissioner,
Social Security Administration                                                      DEFENDANT

                         MEMORANDUM OPINION AND ORDER

       Pending now before this Court is Plaintiff’s Motion for Attorney Fees Under the Equal

Access to Justice Act (“EAJA”). (ECF No. 20, 21). On September 21, 2020, Plaintiff filed a

motion for attorney’s fees and costs under 28 U.S.C. § 2412, the Equal Access to Justice Act

(hereinafter “EAJA”), requesting $3,618.50, representing a total of 15.60 attorney hours for work

performed in 2019 at an hourly rate of $193.00, 1.40 attorney hours in 2020 at a rate of $193.00

per hour, and 4.50 total paralegal hours at rate of $75.00 per hour. (ECF No. 21-3). On October

5, 2020, the Defendant filed a response in opposition to Plaintiff’s Motion. (ECF No. 23).

       I.      Discussion:

       After reviewing the Plaintiff’s motion and the Defendant’s response, it is the opinion of

the undersigned that the Plaintiff is entitled to a fee award in this case. The record clearly shows

that she is the prevailing party; the Commissioner’s decision to deny benefits was not

“substantially justified”; the hourly rate requested for attorney hours does not exceed the CPI for

either year in question; and, the time asserted to have been spent in the representation of the

Plaintiff before the district court is reasonable with a reduction in hours as indicated below. See

Jackson v. Bowen, 807 F.2d 127, 128 (8th Cir. 1986) (burden is on the Commissioner to show

substantial justification for the government’s denial of benefits); Johnson v. Sullivan, 919 F.2d

503 (8th Cir. 1990) (the hourly rate may be increased when there is “uncontested proof of an
Case 2:19-cv-02098-PKH Document 24                    Filed 10/06/20 Page 2 of 3 PageID #: 538




increase in the cost of living sufficient to justify hourly attorney’s fees of more than $75.00 an

hour); and, Hensley v. Eckerhart, 461 U.S. 424, 430 (1983) (in determining reasonableness, court

looks at time and labor required; the difficulty of questions involved; the skill required to handle

the problems presented; the attorney’s experience, ability, and reputation; the benefits resulting to

the client from the services; the customary fee for similar services; the contingency or certainty of

compensation; the results obtained; and, the amount involved).

       The Defendant argues Plaintiff is not entitled to all the paralegal hours requested. More

specifically, the Defendant contends Plaintiff’s award should be reduced 1.00 hour because the

submission of Plaintiff’s brief via CMECF does not require the skill of a paralegal and is purely

clerical in nature. See Granville House, Inc. v. Department of HEW, 813 F.2d 881, 884 (8th Cir.

1987) (work which could have been completed by support staff is not compensable under the

EAJA). The Court agrees, and Plaintiff’s EAJA award will be reduced accordingly.

       The Defendant also objects to Plaintiff’s request for 2.00 paralegal hours for the

preparation and filing of the EAJA Motion in this case. This Court, however, has previously held

that 2.00 hours is an appropriate award of time for this task. Therefore, this objection is overruled.

       Accordingly, Plaintiff is entitled to an EAJA award of $3,543.50.

       Pursuant to Astrue v. Ratliff, 560 U.S. 586, 596 (2010), the EAJA fee award should be

made payable to Plaintiff; however, as a matter of practice, an EAJA fee made payable to Plaintiff

may properly be mailed to Plaintiff’s counsel. The Court notes that lead counsel in this case, David

Harp, passed away on September 7, 2020. (ECF No. 21-4). Although attorney Fred Caddell filed

Plaintiff’s EAJA Motion on Mr. Harp’s behalf, Mr. Caddell is not seeking any compensation.




                                                  2
Case 2:19-cv-02098-PKH Document 24                   Filed 10/06/20 Page 3 of 3 PageID #: 539




       The parties are reminded that, in order to prevent double recovery by counsel for the

Plaintiff, the award herein under the EAJA will be taken into account at such time as a reasonable

fee is determined pursuant to 42 U.S.C. § 406.

       II.     Conclusion:

       Based upon the foregoing, Plaintiff is awarded the sum of $3,543.50 for attorney’s fees

pursuant to the EAJA, 28 U.S.C. § 2412.

       Dated this October 6, 2020.


                                     /s/ P. K. Holmes, III
                                     P. K. HOLMES, III
                                     U.S. DISTRICT JUDGE




                                                 3
